NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 ERIC CASTORENA ZAMORA, Appellant.

                             No. 1 CA-CR 18-0085
                               FILED 11-15-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR 2016-114612-001
                The Honorable Michael J. Herrod, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph Maziarz, Chief Counsel of Criminal Appeals Section
Counsel for Appellee


Law Offices of Michael J. Dew, Phoenix
By Michael J. Dew
Counsel for Appellant
                           STATE v. ZAMORA
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Lawrence F. Winthrop
joined.


T H O M P S O N, Judge:

¶1            This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Eric
Castorena Zamora (“defendant”) has advised that, after searching the
entire record, he has been unable to discover any arguable questions of law
and has filed a brief requesting this court conduct an Anders review of the
records. Defendant filed a supplemental brief in propria persona.

               FACTUAL AND PROCEDURAL HISTORY

¶2            This case involved an aggravated assault that took place in a
small residential park (the “park”) in South Phoenix. Thirty-nine-year-old
defendant was dating D.V. at the time. D.V.’s younger sister, J.H., was
dating the sixteen-year-old victim. Victim and defendant had briefly met
once before the assault.

¶3           Prior to the assault, victim accidentally elbowed D.V.’s mouth
while they were “play fighting,” resulting in a cut lip. Some days later, D.V.
and J.H. saw victim in the park as they were walking to their neighborhood
market. Shortly after passing victim, D.V. and J.H. approached defendant,
who was waiting for them outside the park in his truck. D.V. pointed victim
out to defendant as the one who cut her lip. Defendant replied that he
would go talk to victim about the incident. D.V. and J.H. left defendant and
continued to the market.

¶4            Defendant then confronted victim in the park and asked why
victim had hit D.V. Although victim denied hitting D.V., defendant
proceeded to beat victim with a baseball bat. Defendant hit victim in the
head, broke both of his elbows, cracked victim’s phone, and continued to
beat victim in the back after he fell to the ground. Only when the bat cracked
did defendant stop swinging. Defendant then drove off in his truck.

¶5         Shortly after, Defendant pulled up to the market where D.V.
and J.H were and hurriedly ran inside. According to three separate


                                      2
                           STATE v. ZAMORA
                           Decision of the Court

eyewitnesses, defendant grabbed D.V. by the arm and made multiple
statements to the effect of “I fucked up,” “I did what you asked me to do,”
and “I thought you wanted me to hit him.” Defendant and D.V. then ran
outside and quickly sped away in his truck. J.H. ran to the park and found
victim badly injured. Victim’s friend called 911, and victim identified
defendant as his assailant.

¶6            Five days after the incident, police officers arrived at a
property in Guadalupe, Arizona, that they believed was defendant’s
residence. A house was located in the front of the property. Behind it, but
adjacent to another side street, was a detached garage that had been
converted into a residence. Defendant’s truck was parked on that side
street. The officers were outside the detached garage when defendant’s
uncle came out of the front house and confirmed that defendant was in the
garage. The officers then entered the garage, arrested defendant, and exited
while they applied for a search warrant. While executing the search warrant
of the detached garage, the officers found a cracked baseball bat.

¶7             The state charged defendant with four counts of aggravated
assault. Count 1 was assault with a deadly or dangerous weapon, a class 3
felony. Counts 2 and 3 were assault causing fractures and substantial
disfigurement to victim’s respective elbows, class 4 felonies. Count 4 was
assault while the victim’s capacity to resist was substantially impaired, a
class 6 felony.

¶8            The case was tried three times. The first trial resulted in a
hung jury. The second trial ended in a mistrial when a state’s witness
referred to a probation officer’s presence while executing the search
warrant against defendant. At the end of the third trial, the jury found
defendant guilty on all four counts. The jury found various aggravating
factors, including the fact that defendant committed the assault while on
probation and that he was previously convicted of a felony within the ten
years preceding the offense.

¶9           Defendant was sentenced to concurrent terms of 20 years for
Count 1, 12 years each for Counts 2 and 3, and 3.75 years for Count 4. He
received 654 days of presentence incarceration.

                               DISCUSSION

¶10            In conducting an Anders review, we first examine any issues
explicitly raised in the Anders brief or the pro per supplemental brief. State
v. Thompson, 229 Ariz. 43, 46, ¶ 5 (2012). If neither defense counsel nor



                                      3
                            STATE v. ZAMORA
                            Decision of the Court

defendant has raised any non-frivolous issues, we then conduct our own
review of the entire record for reversible error. Id. at ¶ 6.

¶11            Defendant raises several issues in his pro per brief. First, he
argues that he was deprived of a fair trial because the detached garage was
illegally searched, and therefore the bat was “fruit of the poisonous tree.”
Specifically, the search warrant listed the address of the front house, 5716
E. Calle Magdalena. The property is on a corner lot. Thus, unbeknownst to
the officers, the detached garage technically has an address for the side
street adjacent to it, 8421 S. Calle Batoua. Defendant implies that this
mistake represents a violation of the Fourth Amendment’s particularity
requirement for search warrants.

¶12             Our supreme court has held that an erroneous address does
not invalidate the search warrant as long as the warrant “enables the officer
. . . to identify the place.” State v. Morgan, 120 Ariz. 2, 3 (1978). This court
recently addressed the exact issue defendant raises. In State v. Lohse, a
warrant to search the defendant’s property listed an address of a home on
the same block as the defendant’s home. State v. Lohse, 2 CA-CR 2017-0244,
slip op. at *5, ¶ 23 (Ariz. App. Oct. 25, 2018). However, the warrant listed
details of the defendant’s home and of his truck parked out front. Id. “Most
notably, [the] Deputies were standing by at the residence, awaiting the
completion of a warrant to search the residence/property.” Id. We held that,
notwithstanding the incorrect address, the warrant sufficiently described
the defendant’s home with “reasonable certainty and particularity.” Id.

¶13            Although the record below does not contain a copy of the
search warrant, we can reasonably infer that the warrant sufficiently
identified the place to be searched because the garage was, in fact, the only
location that the officers searched. The officers applied for the warrant only
after they located defendant in the garage. As in Lohse, the officers stood
outside the garage awaiting completion and issuance of the search warrant.
We therefore find no fundamental error in either the search warrant or the
subsequent fruits of the search.

¶14             Second, defendant makes several arguments about his
counsel’s performance before and during trial. Specifically, defendant
argues that his counsel made a statement against his (defendant’s) interest
at trial, failed to call helpful witnesses, failed to challenge the grand jury
proceedings, and failed to verify that the police interview of J.H., a minor,
was legal. To the extent that these arguments raise an ineffective assistance
of counsel claim, they are improper for an Anders review and must be raised
in collateral proceedings. Martinez v. Ryan, 566 U.S. 1, 4 (2012) (“The State


                                       4
                           STATE v. ZAMORA
                           Decision of the Court

of Arizona does not permit a convicted person alleging ineffective
assistance of trial counsel to raise that claim on direct review. Instead, the
prisoner must bring the claim in state collateral proceedings.”).

¶15          We have read and considered the remaining arguments
raised in defendant’s pro per brief and find that no non-frivolous issues
exist.

¶16            We have also searched the entire record for reversible error.
See Leon, 104 Ariz. at 300. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure. So
far as the record reveals, defendant was adequately represented by counsel
at all stages of the proceedings, and the sentence imposed was within the
statutory limits. Pursuant to State v. Shattuck, 140 Ariz. 582, 584-85 (1984),
defendant’s counsel’s obligations in this appeal are at an end. Defendant
has thirty days from the date of this decision in which to proceed, if he so
desires, with an in propria persona motion for reconsideration or petition for
review.

¶8            We affirm the conviction and sentence.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5